REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an elevated feeder refill assembly comprising: a shaft; a container being pivotably attached to the shaft; a handle being slidingly engaged with an outer surface of the shaft, the handle being positioned adjacent to a first end of the shaft; and a linkage attached to the handle and extending to pivotably couple to an exterior surface of the container, the linkage moving the container between a load position and an unload position; wherein the linkage has a first section extending between the handle and a second section, the second section extending between the first section and the container, and the first section extends away from the shaft in an increasing distance between the first end and the second section as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Ellis US 4,454,775 teaches a shaft; a container being pivotably attached to the shaft; a handle engaged with an outer surface of the shaft, the handle being positioned adjacent to a first end of the shaft; and a linkage attached to the handle and extending to pivotably couple to an exterior surface of the container, the linkage moving the container between a load position and an unload position; wherein the linkage has a first section extending between the handle and a second section, the second section extending between the first section and the container, and the first section extends away from the shaft in an increasing distance between the first end and the second section but fails to disclose the handle being slidingly engaged with the shaft. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647